DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the RCE filed 25 November 2022 for the application filed 21 January 2020 which claims priority to PRO 62/794,464 filed 18 January 2019.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 November 2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evulet (US 2017/0057648).
- Regarding Claim 1. Evulet discloses a vehicle (fig. 5), comprising: 

    PNG
    media_image1.png
    695
    456
    media_image1.png
    Greyscale
a fuselage (504 “main body fuselage” [0028]); 
a primary wing (503, “primary airfoils” [0028]) coupled to the fuselage (504, illustrated by fig. 5) and having an upper surface, a distal end and a leading edge (fig. 5 illustrates the aircraft from a top down view, illustrating the upper surface of the primary wing, the leading edge and the distal end), the upper surface having multiple recesses formed therein (see annotated fig. 5; 502, “ejectors that are embedded in the primary airfoils” [0028], the ejector inlets are illustrated on the upper surface of the wing allowing for the wing to have multiple recesses for the inlets); 
a source of pressurized fluid (501, “gas generator” [0028]) coupled to the fuselage (504, fig. 5 illustrates the coupling);
at least one conduit (505, “conduit” [0028]) in fluid communication with multiple recesses (502, “fluidly coupled to the ejectors” [0028]) and the source (501, “powering a series of ejectors” [0028]); and 
multiple ejectors (502), each of the multiple ejectors (502) having inlets (see annotated fig. 5) and being disposed within a respective one of the multiple recesses (see annotated fig. 5, the ejector inlets and outlets are illustrated as recessed from the wing and disposed on the upper surface) and configured to receive pressurized fluid (“gas generator produces a stream of motive air for powering a series of ejectors…emitting the gas stream directly from the trailing edge of the primary airfoils” [0028]; the gas stream is equivalent to pressurized fluid) via the at least one conduit (505).
- Regarding Claim 3. Evulet discloses the vehicle of claim 1, wherein the inlets (see annotated fig. 5) of the ejectors (502) are positioned on the upper surface to enable ingestion of boundary layer air formed on the leading edge (as illustrated in fig.5, the ejectors inlets will ingest boundary layer air along the leading edge). 
- Regarding Claim 8. Evulet discloses the vehicle of claim 1, wherein each recess (see annotated fig. 5) comprises aerodynamic surfaces fore and aft of each respective ejector (502, fig. 5 illustrates the wing leading edge fore and wing trailing edge aft of the recess/ejector).
- Regarding Claim 9. Evulet discloses the vehicle of claim 1, further comprising a secondary airfoil (506) coupled to the fuselage (504, fig. 5 illustrates the coupling), the secondary airfoil (506) having a leading edge and located directly downstream of the ejectors (502, fig. 5 illustrates the arrangement) such that a gas stream from each ejector (502) flows over the leading edge of the secondary airfoil (506, “gas stream from the ejectors flows over the secondary airfoils” [0028]).
- Regarding Claim 10. Evulet discloses the vehicle of claim 1, wherein the source (501) is disposed in the fuselage (504, fig. 5 illustrates the arrangement).
- Regarding Claim 11. Evulet discloses the vehicle of claim 1, wherein the fluid produced by the source (501) is the sole means of propulsion of the vehicle (“sole means of propulsion of the aircraft” [0028]).

Claims 1, 3, 6 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pouit (US 3,051,413).
- Regarding Claim 1. Pouit discloses a vehicle (fig. 1), comprising: 
a fuselage (2); 
a primary wing (3) coupled to the fuselage (2, illustrated by fig. 1) and having an upper surface, a distal end and a leading edge (fig. 1-2 illustrates the aircraft from a top down view, illustrating the upper surface of the primary wing, the leading edge and the distal end), the upper surface having multiple recesses formed therein (25, illustrated by fig. 2 and 4); 
a source of pressurized fluid (9) coupled to the fuselage (fig. 1-2 illustrates the coupling);
at least one conduit (4) in fluid communication with multiple recesses (25, column 3 lines 19-20) and the source (9); and 
multiple ejectors (5), each of the multiple ejectors (5) having inlets (illustrated by fig. 4) and being disposed within a respective one of the multiple recesses (25) and configured to receive pressurized fluid via the at least one conduit (4, column 3 lines 19-20).
- Regarding Claim 3. Pouit discloses the vehicle of claim 1, wherein the inlets (illustrated by fig. 4) of the ejectors (5) are positioned on the upper surface to enable ingestion of boundary layer air formed on the leading edge (as illustrated in fig. 4, the ejectors inlets will ingest boundary layer air along the leading edge). 
- Regarding Claim 6. Pouit discloses the vehicle of claim 1, wherein the size of each ejector (5) is progressively smaller as each ejector (5) is positioned in the primary wing (3) from the fuselage (2) to the distal end (fig. 2 illustrates the ejectors progressively smaller as the ejector approaches the distal end of the wing).
- Regarding Claim 8. Pouit discloses the vehicle of claim 1, wherein each recess (25) comprises aerodynamic surfaces fore and aft of each respective ejector (5, fig. 1-2 and 4-5 illustrates the wing leading edge fore and wing trailing edge aft of the recess/ejector).
- Regarding Claim 9. Pouit discloses the vehicle of claim 1, further comprising a secondary airfoil (1) coupled to the fuselage (2), the secondary airfoil (1) having a leading edge and located directly downstream of the ejectors (5, fig. 2 illustrates the arrangement) such that a gas stream from each ejector (5) flows over the leading edge of the secondary airfoil (1).
- Regarding Claim 10. Pouit discloses the vehicle of claim 1, wherein the source (9) is disposed in the fuselage (2).
- Regarding Claim 12. Pouit discloses a vehicle (fig. 5), comprising: 
a fuselage (2); 
a primary wing (3) coupled to the fuselage (2) and having an upper surface, a distal end and a leading edge, the upper surface having multiple recesses formed therein (25); 
a source of pressurized fluid (9) coupled to the fuselage (2);
at least one conduit (4) in fluid communication with multiple recesses (25) and the source (9); and 
multiple ejectors (5), each of the multiple ejectors (5) having inlets (illustrated by fig. 4) and being disposed within a respective one of the multiple recesses (25) and configured to receive pressurized fluid (column 3 lines 19-20) via the at least one conduit (4), the pressurized fluid (arrows in fig. 2) is received below the upper surface by each of the multiple ejectors (as illustrated by fig. 1 and 2, Pouit discloses pressurized fluid flowing through the wing interior and being ejected onto the upper surface of the wing, requiring the fluid to be received below the upper surface by the ejectors). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Evulet in view of Pouit (US 3,051,413).
- Regarding Claim 6. Evulet discloses the vehicle of claim 1, but does not disclose wherein the size of each ejector is progressively smaller as each ejector is positioned in the primary wing from the fuselage to the distal end.
However, Pouit discloses a similar vehicle (fig. 1-2) wherein the size of each ejector (5) is progressively smaller as each ejector (5) is positioned in the primary wing (3) from the fuselage (2) to the distal end (fig. 2 illustrates the ejectors progressively smaller as the ejector approaches the distal end of the wing).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the ejectors to be progressively smaller as disclosed by Pouit to ensure that the pressurized fluid speed emitted by the ejectors maintained a uniform speed allowing for even lift to be produced and increasing the maneuverability of the aircraft.
- Regarding Claim 12. Evulet discloses a vehicle (fig. 5), comprising: 
a fuselage (504 “main body fuselage” [0028]); 
a primary wing (503, “primary airfoils” [0028]) coupled to the fuselage (504, illustrated by fig. 5) and having an upper surface, a distal end and a leading edge (fig. 5 illustrates the aircraft from a top down view, illustrating the upper surface of the primary wing, the leading edge and the distal end), the upper surface having multiple recesses formed therein (see annotated fig. 5; 502, “ejectors that are embedded in the primary airfoils” [0028], the ejector inlets are illustrated on the upper surface of the wing allowing for the wing to have multiple recesses for the inlets); 
a source of pressurized fluid (501, “gas generator” [0028]) coupled to the fuselage (504, fig. 5 illustrates the coupling);
at least one conduit (505, “conduit” [0028]) in fluid communication with multiple recesses (502, “fluidly coupled to the ejectors” [0028]) and the source (501, “powering a series of ejectors” [0028]); and 
multiple ejectors (502), each of the multiple ejectors (502) having inlets (see annotated fig. 5) and being disposed within a respective one of the multiple recesses (see annotated fig. 5, the ejector inlets and outlets are illustrated as recessed from the wing and disposed on the upper surface) and configured to receive pressurized fluid (“gas generator produces a stream of motive air for powering a series of ejectors…emitting the gas stream directly from the trailing edge of the primary airfoils” [0028]; the gas stream is equivalent to pressurized fluid) via the at least one conduit (505).  Evulet does not explicity disclose the pressurized fluid being received below the upper surface by each of the multiple ejectors.
However, Pouit discloses a similar aircraft (fig. 1-2) wherein the pressurized fluid (arrows in fig. 2) is received below the upper surface by each of the multiple ejectors (as illustrated by fig. 1 and 2, Pouit discloses pressurized fluid flowing through the wing interior and being ejected onto the upper surface of the wing, requiring the fluid to be received below the upper surface by the ejectors). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the wing of Evulet to be modified to provide fluid throughout the interior as disclosed by Pouit to ensure that the pressurized fluid speed emitted by the ejectors maintained a uniform speed allowing for even lift to be produced and increasing the maneuverability of the aircraft.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Evulet in view of Evulet (US 2018/0370627), hereinafter Evulet-627.
- Regarding Claim 7. Evulet discloses the vehicle of claim 1, but does not disclose the vehicle further comprising a canard wing coupled to the fuselage and positioned forward along the fuselage relative to the primary wing.
However, Evulet-627 discloses a similar vehicle (100, fig. 1) further comprising a canard wing (118/117) coupled to the fuselage (101) and positioned forward along the fuselage (101, fig. 1 illustrates the canards positioned forward) relative to the primary wing (115). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle of Evulet to incorporate the canards of Evulet-627 to allow for the aircraft to have greater maneuverability and to develop boundary layers of ambient air as disclosed by Evulet-627 in [0045].
Response to Arguments
Applicant's arguments, see pages 4-5, filed 25 November 2022 have been fully considered but they are not persuasive.
Regarding the applicant’s arguments against Evulet-648, the filing dates allow for Evulet-648 to be considered prior art, as the application was published 22 months prior to the filing of the present application under examination.
Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure can be found in PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Primary Examiner, Art Unit 3644                                                                                                                                                                                                        5 December 2022